

116 HR 6538 IH: Modernized Medicine Act
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6538IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Kennedy (for himself, Mr. Upton, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for a temporary increase in Federal financial participation under the Medicaid program for telehealth services, and for other purposes.1.Short titleThis Act may be cited as the Modernized Medicine Act.2.Temporary increase in Medicaid Federal financial participation for telehealth services(a)In generalSubject to subsection (b), for each calendar quarter occurring during the period beginning on the first day of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) and ending on the last day of the calendar quarter in which the last day of such emergency period occurs, in the case of a State that has expenditures for telehealth services furnished during such quarter for which payment may be made to the State under section 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)), the percentage of Federal financial participation otherwise required to be paid to such State under such section for such amounts expended shall be increased by one percentage point.(b)RequirementsA State described in subsection (a) may not receive the percentage increase in Federal financial participation described in such subsection with respect to a calendar quarter unless the State provides for telehealth services under the State plan approved under such title XIX (or a waiver of such plan) during such quarter in the same manner and to the same extent that telehealth services are covered under section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)), including pursuant to any waiver under section 1135 of such Act (42 U.S.C. 1320b–5). Nothing in the preceding sentence shall be construed as requiring a State to pay for telehealth services furnished to an individual eligible under the State plan (or waiver) at a rate that would exceed the payment amount that otherwise would be made under the State plan (or waiver) for such services.